Citation Nr: 0933299	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  06-15 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for eardrum perforation 
of the left ear.   

2.  Entitlement to service connection for lumbar spine 
degenerative disc disease (DDD), to include as secondary to 
service-connected disability of bilateral pes planus with 
hallux valgus. 

3.  Entitlement to service connection for an acquired 
psychiatric disorder (claimed as depression), to include as 
secondary to service-connected disability of bilateral pes 
planus with hallux valgus, and as secondary to the lumbar 
spine degenerative disc disease.  

4.  Entitlement to an initial disability rating in excess of 
30 percent for bilateral pes planus with hallux valgus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to May 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, that denied service connection for lumbar 
spine degenerative disc disease, for an acquired psychiatric 
disorder, and for a perforated eardrum of the left ear, and 
granted service connection and assigned a 10 percent 
disability rating for bilateral pes planus with hallux 
valgus, effective from April 8, 2003.  In an April 2004 
rating decision, the RO increased the initial disability 
rating for bilateral pes planus with hallux valgus to 
30 percent, effective from April 8, 2003.  Since the RO did 
not assign the maximum disability rating possible, the appeal 
for a higher evaluation remains before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

In March 2009, the Veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided at the 
RO, a transcript of which has been associated with the claims 
folder. 

After the statement of the case (SOC) was issued in 
April 2006, and before the appeal was certified and the 
record transmitted to the Board in March 2007,  additional 
evidence was obtained by the RO.  No supplemental statement 
of the case was issued by the RO, as required by 38 C.F.R. 
§ 19.31(b)(1) (2008).  The Board does not need to determine 
whether that additional evidence is pertinent to the issues 
on appeal or whether an adequate waiver of initial review by 
the agency of original jurisdiction (AOJ) appears in the 
record, as required by 38 C.F.R. § 20.1304(c), because as 
discussed below, all appellate issues are being remanded.  
Thus, the AOJ will conduct the initial review of that 
evidence.  

The Veteran filed a timely notice of disagreement with 
respect to the four issues listed on the first page of this 
decision.  See September 2004 Notice of Disagreement and 
June 2005 Letter of Clarification as to Issues Appealed.   He 
also filed a substantive appeal within 60 days after the date 
on which the SOC was mailed to him.  April 2006 VA Form 9.  
On his April 2006 VA Form 9, he indicated that he was only 
perfecting his appeal as to:  (1) the disability rating 
percentage (and since the only disability rating that had 
been assigned was for the disability of bilateral pes planus 
and hallux valgus, his appeal as to the feet disability was 
perfected); (2) arthritis (and since the back disability was 
the only one involving arthritis that had been appealed, his 
appeal of the denial of service connection for lumbar spine 
degenerative disc disease was perfected); and (3) frostbite 
(and since no notice of determination had ever been filed 
with respect to that issue, the RO treated that as a claim to 
reopen the previously-denied claim for service-connection for 
residuals of cold injury).  

The Veteran did not mention his acquired psychiatric disorder 
or his eardrum perforation claims in the April 2006 VA 
Form 9.  Yet, in a later document filed by the local office 
of his representative, the statement in lieu of a VA Form 646 
(Statement Of Accredited Representative in Appealed Case) 
presented arguments with respect to the acquired psychiatric 
disorder and eardrum perforation issues, as well as the back 
and feet issues.  The RO certified to the Board the four 
issues listed on the first page of this decision and 
testimony as to all four issues was presented at the 
March 2009 personal hearing before the undersigned Veterans 
Law Judge.  

When an SOC addresses several issues, a substantive appeal 
must either indicate that the appeal is being perfected as to 
all of those issues or it must specifically identify the 
issues appealed.  38 C.F.R. § 20.202.  The Board has the 
authority to address questions as to the adequacy of a 
substantive appeal, even if the agency of original 
jurisdiction has not raised the issue.  38 C.F.R. 
§ 20.101(d).  The Board will construe the Veteran's arguments 
in a substantive appeal in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determinations being appealed.  
38 C.F.R. § 20.202.  Here, given that the Veteran submitted 
written arguments on all four issues in a subsequent 
document, the RO certified all four issues to the Board, and 
testimony was presented on all four issues, the Board 
construes in a liberal manner the April 2006 VA Form 9 as 
having raised all four issues on appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

At the September 2003 compensation and pension (C&P) 
examination, the examiner noted that the Veteran had been 
treated at various VA medical facilities for his back, feet, 
and psychiatric disorders.  At his personal hearing, the 
Veteran indicated that he had been treated by VA for his back 
immediately following service in 1979-80.  There are 
references in the record to VA treatment at the Carl Vinson 
VA Medical Center (VAMC) in Dublin, Georgia; the VAMC in West 
Roxbury, Massachusetts; and the VA Boston Healthcare System, 
Jamaica Plain Campus.  

More than three years have past since the Veteran indicated 
he had no additional evidence to support his claim.  At his 
March 2009 hearing, he testified that he was about to have 
corrective surgery on his feet at a VA facility.  Transcript 
at 5, 14.  Moreover, he indicated that he regularly receives 
treatment from VA for his back, feet, and psychiatric 
disorders.  The only VA treatment records in the claims 
folder are dated in 2007.  

VA has a duty to assist a claimant in obtaining evidence to 
substantiate his claim. 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159.  But nothing in the claims folder indicates 
that the RO requested VA treatment records for any periods of 
time prior to 2007.  VA medical treatment records are deemed 
to be within the control of VA and all relevant records since 
his discharge in 1979 should have been included in the 
record, as they may be determinative of the claim.  In 
addition, the Veteran has received more recent treatment than 
the  2007 VA medical treatment records contained in the 
claims file.  Therefore, a remand is necessary for the 
purpose of obtaining the VA medical treatment records.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

The record shows that the Veteran applied for disability 
benefits from the Social Security Administration (SSA).  But 
the records from that federal agency are not in the claims 
folder.  VA is required to make as many requests as are 
necessary to obtain relevant records from a federal record 
keeper.  38 C.F.R. § 159(c)(2).  VA may end its efforts to 
obtain such records only if VA concludes that the records 
sought do not exist or that further efforts to obtain the 
records would be futile, for example, when VA is advised that 
the records do not exist or that the custodian does not have 
them.  Id.  Then, VA must provide the Veteran with notice 
that the records are not available.   38 C.F.R. § 159(e)(1).  
The record does not show that the SSA records were requested.  
A remand is necessary for the purpose of obtaining those 
records, or determining that the records sought do not exist 
or that further efforts to obtain the records would be futile 
and so notifying the Veteran. 

The Veteran has also raised some secondary service connection 
issues.  He asserts that both his lumbar back condition and 
his psychiatric disorders are aggravated by his service-
connected disability of bilateral pes planus with hallux 
valgus.  He also argues that the pain from his lumbar spine 
DDD aggravates his psychiatric disorders.  Since the Veteran 
has not been given notice of the information and evidence 
needed to substantiate a claim for secondary service 
connection, a notice letter must be sent to him.  

The Board finds that appropriate C&P examinations are 
necessary with respect to all four issues.  The 
September 2003 examiners did not have the benefit of complete 
VA and SSA records when the earlier examinations were 
conducted.  

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.   

With respect to the issue of the perforated ear drum of the 
left ear, at the September 2003 C&P examination, the examiner 
recorded that the Veteran experienced no symptoms with 
respect to his perforated ear drum and concluded that there 
were no residuals of a perforated eardrum of the left ear.  
The C&P examination report does not include any objective, 
clinical findings as to the Veteran's ears.  At his personal 
hearing, the Veteran testified that he is has symptoms of 
pronounced, diminished hearing loss, especially in the left 
ear.  Transcript at 18.  An appropriate examination should be 
scheduled to determine whether the Veteran has current 
residuals of a perforated eardrum of the left ear, and if so, 
whether those residuals are related to his active military 
service.

The Veteran has indicated that he is not only seeking direct 
service connection for his lumbar spine degenerative disc 
disease, but he also is asserting that his back condition is 
aggravated by his service-connected disability of pes planus 
with hallux valgus.  The September 2003 C&P examiner made no 
medical findings about the relationship between the two 
medical conditions.  Thus, an examination is needed to 
determine whether his lumbar spine DDD is aggravated by his 
service-connected disability of the feet. 

Similarly, the September 2003 C&P mental disorders examiner 
made no findings with respect to the relationship between the 
Veteran's psychiatric disorders and his service-connected 
disability of the feet or his lumbar spine DDD.  Thus, an 
examination is needed to determine whether the Veteran's 
psychiatric disorders are aggravated by either or both of 
those conditions.  

With respect to his feet, the C&P examination was conducted 
six years ago.  The Veteran testified at his personal hearing 
that the condition of his feet has worsened and corrective 
surgery is now required.  Transcript at 5.  Where the Veteran 
claims a disability is worse than when originally rated, and 
the evidence is too old to adequately evaluate the current 
state of the condition, VA must provide a new examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Olson v. Principi, 
3 Vet. App. 480, 482 (1992).  Thus, a current medical 
evaluation of his bilateral pes planus with hallux valgus 
disability is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter that 
includes an explanation of the information 
and evidence needed to substantiate a 
claim for secondary service connection.  
See 38 C.F.R. § 3.310.

2.  Make arrangements to obtain from the 
Social Security Administration all records 
related to the Veteran's claim for 
disability benefits from that agency.  
Associate all records obtained with the 
claims folder. 

3.  Ask the Veteran to identify all VA 
medical facilities at which he has been 
treated since his discharge for conditions 
of the lumbar spine, ears, and feet, and 
at which he has received mental health 
treatment.  Make arrangements to obtain 
all VA treatment records (including the 
previously-identified records at the Carl 
Vinson VAMC in Dublin, Georgia; the VAMC 
in West Roxbury, Massachusetts; and the VA 
Boston Healthcare System, Jamaica Plain 
Campus) not previously obtained for the 
period from May 1979 to the present.  
Associate all records obtained with the 
claims folder. 

4.  After the above development has been 
completed and additional evidence 
obtained, if any, has been associated with 
the Veteran's claims folder, make 
arrangements to schedule the Veteran for a 
VA ear examination.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination report.  Any indicated studies 
should be performed.  

A complete history of symptoms since the 
Veteran's May 1979 separation from service 
should be obtained.  

The examination report must address the 
following matters:

(a) Are there any current residuals of a 
perforated ear drum of the left ear? 

(b) If so, is it at least as likely as not 
(that is, a probability of 50 percent or 
greater) that the Veteran's residuals of a 
perforated ear drum of the left ear are 
related to his active military service?  

The examiner must provide a comprehensive 
report including complete rationale for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

5.  Make arrangements to schedule the 
Veteran for a VA orthopedic examination, 
limited to the feet and spine.  The claims 
folder, to include a copy of this Remand, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination report.  Any indicated studies 
should be performed.  

A complete history of symptoms since the 
Veteran's May 1979 separation from service 
should be obtained.  

The examination report must address the 
following matters:  

(a)  Describe the current severity of the 
Veteran's disability of bilateral pes 
planus with hallux valgus.   

(b)  Is it at least as likely as not (that 
is, a probability of 50 percent or 
greater) that the Veteran's current lumbar 
spine degenerative disc disease (DDD) is 
related to his active military service?  
If yes, answer no further questions; if 
not, answer question (c), below.  
  
(c) If the Veteran's lumbar spine DDD is 
not related to his active military 
service, is it at least as likely as not 
(that is, a probability of 50 percent or 
greater) that the Veteran's service-
connected disability of pes planus with 
hallux valgus (feet disability) caused his 
lumbar spine DDD?  If yes, answer no 
further questions; if not, answer question 
(d), below.    

(d) If the Veteran's lumbar spine DDD is 
not related to active military service, 
and the service-connected feet disability 
did not cause his lumbar spine DDD, is it 
at least as likely as not (that is, a 
probability of 50 percent or greater) that 
the Veteran's service-connected feet 
disability makes his lumbar spine DDD 
worse than it otherwise would have been in 
the natural progress of that disease?  If 
not, answer no further questions; if yes, 
answer question (e), below.    

(e) If the Veteran's service-connected 
feet disability  makes his lumbar spine 
DDD worse, please describe: (i) the nature 
of and the level of disability of the 
lumbar spine DDD before the feet 
disability began making the lumbar spine 
DDD worse; (ii) at what level the lumbar 
spine DDD disease would have currently 
been due to the natural progression of 
that disease without the aggravation by 
the feet disability; and (iii) the current 
level of the lumbar spine DDD as a result 
of aggravation by the service-connected 
feet disability.  

The examiner must provide a comprehensive 
report including complete rationale for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

6.  Make arrangements to schedule the 
Veteran for a VA psychiatric examination.  
The claims folder, to include a copy of 
this Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  Any 
indicated studies should be performed.  

A complete history of symptoms since the 
Veteran's May 1979 separation from service 
should be obtained.   

The examination report must address the 
following matters:  

(a) Identify all currently-diagnosed 
psychiatric disorders.  

(b)  For each psychiatric disorder, is it 
at least as likely as not (that is, a 
probability of 50 percent or greater) that 
the diagnosed disorder is related to his 
active military service? If yes, answer no 
further questions; if not, answer 
question (c), below.    

(c) For each of the Veteran's diagnosed 
psychiatric disorders that is not related 
to active military service, is it at least 
as likely as not (that is, a probability 
of 50 percent or greater) that the 
Veteran's service-connected disability of 
bilateral pes planus with hallux valgus 
(feet disability) and/or his lumbar spine 
degenerative disc disease (DDD)  caused 
that psychiatric disorder?  If yes, answer 
no further questions; if not, answer 
question (d), below.    

(d) For each of the psychiatric disorders 
that are not related to active military 
service, and are not caused by the 
Veteran's service-connected feet 
disability and/or lumbar spine DDD, is it 
at least as likely as not (that is, a 
probability of 50 percent or greater) that 
the Veteran's service-connected feet 
disability and/or his lumbar spine DDD 
makes his psychiatric disorder worse than 
it otherwise would have been in the 
natural progress of that disease?  If not, 
answer no further questions; if yes, 
answer question (e), below.    

(e) If the Veteran's service-connected 
feet disability or his lumbar spine DDD 
makes his psychiatric disorder worse, 
please describe: (i) the nature of and the 
level of disability of the psychiatric 
disorder before the feet disability and/or 
the lumbar spine DDD began making the 
psychiatric condition  worse; (ii) at what 
level the psychiatric disorder would have 
currently been due to the natural 
progression of that disease without the 
aggravation by either the feet disability 
and/or the lumbar spine DDD; and (iii) the 
current level of the psychiatric disorder 
as a result of aggravation by the service-
connected feet disability and/or the 
lumbar spine DDD.  

The examiner must provide a comprehensive 
report including complete rationale for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

7.  Finally, readjudicate the claims.  If 
any sought benefit is denied, issue the 
Veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


